Citation Nr: 1426174	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-25 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and a friend



ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In June 2009 the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  The Veterans Law Judge retired and the Veteran indicated that he did not wish to testify at a second Board hearing.

In September 2009 the Board remanded the case for additional development.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable, at least in part, due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The issue of whether the Veteran is competent to handle disbursement of funds has been raised by the record.  Specifically, the December 2009 VA examiner stated that he was not capable of managing financial affairs and that his spouse should be his fiduciary.  In a December 2009 submission, his spouse noted that a November1997 letter from the Social Security Administration (SSA) regarding his SSI payments is addressed to her on his behalf.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In the decision below, the Board grants staged ratings of 50 and 70 percent for PTSD.  However, additional development is required to determine whether a rating in excess of 70 percent is warranted.  Therefore, the issue of entitlement to an evaluation in excess of 70 percent for service-connected PTSD, as well as entitlement to a TDIU prior to April 21, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 21, 2008, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as suspiciousness, chronic sleep impairment, flattened affect, panic attacks more than once a week, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, nightmares, irritability, intrusive memories, avoidance, hypervigilance, and exaggerated startle response.

2.  Since April 21, 2008, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as suspiciousness; chronic sleep impairment; flattened affect; daily panic attacks; impairment of short- and long-term memory; near-continuous depression affecting the ability to function independently, appropriately, and effectively; difficulty in establishing and maintaining effective work and social relationships; nightmares; impaired impulse control; intrusive memories, isolation, avoidance, hypervigilance, and excessive startle response; suicidal ideation; obsessional rituals that interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); and neglect of personal appearance and hygiene.

3.  The evidence shows that since April 21, 2008, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  For the period prior to April 21, 2008, the criteria for a rating of 50 percent for PTSD have been met.  38 U.S.C.A. § 1154(a), 1155, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  Effective April 21, 2008, the criteria for a rating of at least 70 percent for PTSD have been met.  38 U.S.C.A. § 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  Effective April 21, 2008, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

In this decision, the Board grants entitlement to a TDIU effective the date the schedular criteria under 38 C.F.R. § 4.16(a) are met; the matter is remanded for the period prior to that date.  As to the issue of a higher rating for PTSD, the Board's decision is fully favorable for the period beginning April 21, 2008.  As such, no discussion of VA's duty to notify and assist is necessary with respect to these issues.  

As to the issue of a higher rating for PTSD prior to April 21, 2008, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  Pursuant to the September 2009 remand, the Veteran's SSA records have been associated with the claims file.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

The Veteran was afforded a VA PTSD examination in February 2007.  Pursuant to the September 2009 remand, he was provided with another in December 2009.  The resulting reports are adequate because the examiners discussed his medical history, described his disabilities and symptoms in detail, conducted physical examinations, and provided clear conclusions connected to supporting data by a reasoned medical explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board thus finds that the AOJ substantially complied with the September 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his higher rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran meets the criteria for a higher rating.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD is currently rated 30 percent disabling.  He contends that throughout the entire appeal period his PTSD has been more severe than the currently assigned rating and that he is entitled to a higher initial rating.

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.)

In addition to his anxiety disorder, VA treatment records and examination reports show the Veteran has a diagnosis of depression.  The Court has held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, no examiner has separated the effects of the PTSD from the depression.  Accordingly, the Board will attribute such signs and symptoms to the Veteran's service-connected PTSD.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2013).

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

A.  Prior to April 21, 2008

Following a review of the relevant evidence of record, the Board finds that prior to April 21, 2008, the criteria for a higher rating of 50 percent were met.  The evidence shows that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity due to such symptoms as: suspiciousness, chronic sleep impairment, flattened affect, panic attacks more than once a week, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, nightmares, irritability, intrusive memories, avoidance, hypervigilance, and exaggerated startle response.

Conversely, the Board does not find that the Veteran's symptoms more nearly approximated a rating in excess of 50 percent during this period, as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas.  In this regard, there is no evidence of obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  On the contrary, VA examination reports and treatment notes show normal speech; and thought content free of obsessive thoughts and paranoid ideas.  His hygiene was appropriate and within normal limits; and he had good insight and judgment.  VA treatment records showed good relationships with his spouse and several children.  Though he had difficulties with relationships, he was not unable to maintain them.

During this period, the Veteran experienced disturbances of mood and motivation.  He had a diagnosis of depression and in September 2005 it was noted that he was depressed "most of the time."  However, other treatment records during this time period showed that the depressive symptoms improved with individual and group therapy and that he had periods of improvement.  By August 2007 he had seen enough improvement that he chose to discontinue individual therapy.  The preponderance of the evidence does not indicate that his depression and anxiety during this period were so severe as to be near-continuous or to affect his ability to function independently, appropriately, and effectively.  

As to other symptoms indicative of a higher rating, while the Veteran consistently showed irritability affecting his relationships, he does not appear to have been violent during this period.  Therefore, the Board finds that the evidence does not show the sufficient impaired impulse control (such as unprovoked irritability with periods of violence) sufficient to warrant a 70 percent disability rating during this period.  

During this period the Veteran rarely expressed passive suicidal ideation without intent or plan.  The majority of treatment records and VA examinations show a denial of suicidal ideation.  As discussed in the next section, this changed after April 21, 2008, and the presence of repeated suicidal ideation is reflected in a higher rating for that time period.

The Board further finds that prior to April 21, 2008, the Veteran's symptoms did not more nearly approximate a rating of 100 percent, as they were not of such a severity or frequency to result in total occupational and social impairment.  In this regard, there is no evidence in the record prior to April 21, 2008 of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); memory loss for own occupation, or own name; or disorientation to time or place.  On the contrary, VA examination reports and treatment notes show normal, relevant, coherent, and goal-directed thinking; thought content free of hallucinations and delusions; cooperative and reasonable behavior; absence of violence; and frequent denial of homicidal and suicidal ideation.  His hygiene was appropriate and within normal limits and he was oriented times three.  

The Veteran has additional symptomatology not enumerated in the rating criteria, including intrusive thoughts, isolation, nightmares, hypervigilance, avoidance, and exaggerated startle response.  However, the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan.  

Finally, the GAF scores are not consistent with a rating in excess of 50 percent prior to April 21, 2008.  The Veteran's GAF scores are consistent with the type of moderate impairment contemplated by a 50 percent rating.  During this period, the Veteran's GAF scores ranged from 40 to 60.  The majority of the scores fell around 55, especially while the Veteran was being treated individually and in a group.  GAF scores between 51and 60 indicate moderate symptoms (occasional panic attacks) and moderate difficulty in social functioning (e.g., few friends, conflicts with peers).  This is consistent with the symptoms shown by the evidence during this time.  Thus, prior to April 21, 2008, the preponderance of the GAF scores, medical evidence, and lay evidence does not show the type of severe impairment that would warrant a rating in excess of 50 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Since April 21, 2008

VA treatment records show that the Veteran discontinued treatment through the PTSD treatment program in August 2007.  A treatment record dated April 21, 2008, states that the Veteran returned with exacerbated PTSD and depressive symptoms after discontinuing treatment.  The Board finds that the medical and lay evidence shows a worsening of symptoms sufficient to warrant a 70 percent rating, effective April 21, 2008.

The evidence shows that the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas due to such symptoms as: suspiciousness; chronic sleep impairment; flattened affect; daily panic attacks; impairment of short- and long-term memory; near-continuous depression affecting the ability to function independently, appropriately, and effectively; difficulty in establishing and maintaining effective work and social relationships; nightmares; impaired impulse control; intrusive memories, isolation, avoidance, hypervigilance, isolation, and exaggerated startle response; suicidal ideation; obsessional rituals that interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); and neglect of personal appearance and hygiene.

However, as noted in the Introduction, additional development is necessary before a decision can be made as to whether an even higher rating is warranted.  Thus, the issue of entitlement to an evaluation in excess of 70 percent for PTSD since April 21, 2008, is being remanded and is addressed in the Remand section below. 

C.  Other considerations

Due consideration has been given to Hart and staged ratings have been assigned accordingly.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is characterized by suspiciousness; chronic sleep impairment; flattened affect; daily panic attacks; impairment of short- and long-term memory; near-continuous depression affecting the ability to function independently, appropriately, and effectively; difficulty in establishing and maintaining effective work and social relationships; impaired impulse control; suicidal ideation; obsessional rituals that interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); and neglect of personal appearance and hygiene.  These manifestations are contemplated in the applicable rating criteria.  The Board has also considered symptoms of nightmares, intrusive memories, isolation, avoidance, hypervigilance, and exaggerated startle response that are not found in the rating schedule.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his descriptions of PTSD symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.

D.  TDIU

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

During the entire appeal period, service connection in effect solely for PTSD, rated 50 percent disabling prior to April 21, 2008, and 70 percent disabling thereafter.  Therefore, prior to April 21, 2008, the Veteran did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, there is evidence suggesting that he was unable to secure or follow a substantially gainful occupation due at least in part to his service-connected PTSD during this time; therefore entitlement to a TDIU prior to April 21, 2008, is discussed in the REMAND section below.  

Since April 21, 2008, the Veteran has had a single service-connected disability ratable at 60 percent or more and thus satisfies the criteria set forth in 38 C.F.R. § 4.16(a).  The Board finds that during this period, the probative lay and medical evidence supports a finding that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  

The Veteran competently and credibly testified that he has not been employed during the appeal period and has received SSA disability benefits due to the impact of both physical and psychiatric disabilities.  Significantly, since April 21, 2008, his GAF scores have declined.  In December 2008 his GAF was 38.  A year later, in December 2009, a VA examiner assigned a GAF of 35, finding that PTSD resulted in "social isolation, extreme anxiety, extreme depression" and "a severe[ly] impaired Veteran who is extremely isolative and volatile."  These scores reflect major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  This is precisely the Veteran's disability picture as represented by the evidence.  

Thus, the Board finds that he is entitled to a TDIU, effective April 21, 2008.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).

ORDER

Subject to the law and regulations governing payment of VA monetary benefits, from August 15, 2004 to April 20, 2008, a 50 percent rating for PTSD is granted.

Subject to the law and regulations governing payment of VA monetary benefits, effective April 21, 2008, a 70 percent rating for PTSD is granted.

Subject to the law and regulations governing payment of monetary benefits, effective April 21, 2008, a total disability rating based on individual unemployability is granted.


REMAND

The Board notes that additional development is necessary to determine whether a rating in excess of 70 percent is warranted for the Veteran's PTSD.  

The Veteran's PTSD was most recently assessed more than four years ago during the December 2009 VA PTSD examination.  The Veteran has reported that his PTSD has worsened in severity since that time; thus a new examination is necessary to ascertain the current severity of the Veteran's disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The most recent VA treatment records in the claims file are dated June 2009.  In an April 2013 submission, the Veteran indicated that he has continued to receive treatment for PTSD at the Albuquerque VA Medical Center (VAMC).  On remand, any outstanding relevant records should be obtained.

A claim for entitlement to a TDIU prior to April 21, 2008 is part and parcel of the Veteran's claim for a higher rating.  Rice.  During this period, the Veteran was unemployed and received SSA disability benefits due to the impact of both physical and psychiatric disabilities.  As the evidence suggests that the Veteran may have been unemployable, at least in part, due to symptoms of his service-connected PTSD, the Board finds that an examination is needed to address the impact of PTSD on his ability to work prior to April 21, 2008.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records related to mental health, physically or electronically, from the Albuquerque VAMC dated since June 2009.

2.  Provide the Veteran appropriate notice 

a)  for his claim of entitlement to a TDIU prior to April 21, 2008; and

b)  that he may submit lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of his PTSD symptoms and the impact of PTSD on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the severity of his PTSD.  The examiner should review the claims file and note such review in the report.  All psychiatric symptoms should be noted and the examiner should estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  All findings and conclusions should be set forth in a legible report.

The examiner should also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his PTSD rendered him unable to secure or follow a substantially gainful occupation prior to April 21, 2008.  The examiner must take into account and discuss the Veteran's education, training, and work history, including the Veteran's report of difficulty with reading and writing.

All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.

4.  Then readjudicate the Veteran's claim for a higher rating for his PTSD, to include adjudication of the TDIU claim.  If the benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


